Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 1 of 19                   PageID #: 1



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

  RAFAEL LIMA AND JAVIER GRACE                        CIVIL ACTION NO.:
       Plaintiffs,
                                                      SECTION:
         vs.

  RANGER ENVIRONMENTAL SERVICES,                      MAGISTRATE:
  LLC

         Defendants.

                          COLLECTIVE ACTION COMPLAINT

         NOW INTO COURT through undersigned counsel, come Plaintiffs, Rafael Lima

  and Javier Grace (collectively “Plaintiffs”), who, on behalf of themselves and all other

  similarly employed persons, seek to assert collective action claims for unpaid overtime

  against Defendant, Ranger Environmental Services, LLC (“Defendant”), as well as

  individual claims for retaliatory termination, representing as follows:

                                       JURISDICTION

  1.     Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

  Labor Standards Act, as amended 29 U.S.C. §201, et seq., ( “FLSA”) to recover unpaid

  overtime wages, an equal amount as liquidated damages, pre-judgment interest, and

  reasonable attorneys’ fees and costs.

  2.    The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

  §216(b).




                                                1
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 2 of 19                   PageID #: 2




                                          VENUE

  3.    Venue is proper in the Southern District of Alabama under 28 U.S.C. § 1391

  because it is where Defendant is subject to personal jurisdiction, where Defendant does

  business in the State of Alabama, and where Defendant’s registered office is located.

                                         PARTIES

  4.    Plaintiff Rafael Lima is a resident of the State of Alabama performing services for

  Defendants in the State of Alabama and surrounding areas.

  5.    Plaintiff Javier Grace is a resident of the State of Alabama performing services for

  Defendants in the State of Alabama and surrounding areas.

  6.    Defendant Ranger Environmental Services, LLC is or was an Alabama company

  that, during all or part of the time period set forth in the Complaint, was engaged in

  business in the Southern District of Alabama.

                          FLSA COVERAGE ALLEGATIONS

  7.     All previous paragraphs are incorporated as though fully set forth herein.

  8.    At all times material hereto, Plaintiffs were “engaged in commerce” within the

  meaning of §6 and §7 of the FLSA while working for Defendant and were subject to the

  individual coverage of the FLSA.

  9.    Specifically, Plaintiffs were “engaged in commerce” because they used equipment

  and materials in the performance of their job tasks for Defendant that originated outside

  the state of Alabama, including tools, machinery, gas and other equipment and materials

  and performed services for Defendant in states other than Alabama.

  10.   In addition, Defendants as a business enterprise were “engaged in commerce”

  within the meaning of the FLSA because they jointly operated and engaged in business




                                              2
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 3 of 19                      PageID #: 3




  involving the receipt of objects, equipment and/or materials across state lines.

  11.   At all times material hereto, Plaintiffs were “engaged in the production of goods”

  for commerce within the meaning of §6 and §7 of the FLSA, and subject to the individual

  coverage of the FLSA.

  12.   Specifically, Plaintiffs were engaged in the performance of environmental cleanup

  for Defendant.

  13.   Based upon information and belief, the annual gross revenue of Defendant was in

  excess of $500,000.00 per annum during the relevant time periods.

  14.   At all times material hereto, Plaintiffs were “employees” of Defendant within the

  meaning of FLSA.

  15.   Specifically, Plaintiffs performed services on contracts and projects obtained by

  Defendant.

  16.   Defendant controlled all aspects of Plaintiffs’ work, including times Plaintiffs

  worked, where they performed their work, the services they performed and the manner in

  which those services were performed.

  17.   In addition, Defendant provided Plaintiffs with all of the equipment and materials

  they needed to perform their jobs for Defendant.

  18.   Defendant exercised complete control over Plaintiffs, and Plaintiffs were

  economically dependent upon Defendant.

  19.   Plaintiffs were not in business for themselves.

  20.   Plaintiffs were not independent contractors and did not have a contract to perform

  discrete, specialized services for Defendant or work on discrete, separate projects.

  21.   Defendant had the power to hire and fire Plaintiffs.




                                               3
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 4 of 19                   PageID #: 4




                                 STATEMENT OF FACTS

  22.    All previous paragraphs are incorporated as though fully set forth herein.

  23.    In November 2019, Plaintiff Lima was hired by Defendant.

  24.    For the duration of his employment with Defendant, given the relationship

  between him and the Defendant and the amount of control they exercised over him,

  Plaintiff Lima was legally considered as Defendant’s “employee.”

  25.    Plaintiff Lima worked for Defendant until September 10, 2020.

  26.    During Plaintiff Lima’s tenure with Defendant, Defendant exercised total control

  over the time, place and manner of his work. He had no ability to control his schedule,

  the place or time he would work, or who he would be working with during the time he

  spent working for Defendant.

  27.    Plaintiff Lima was paid by the hour at a rate of $22.50 per hour. He was also

  entitled to receive a per diem of $35.00 per day when he traveled.

  28.    Part of Plaintiff Lima’s duties included traveling to industrial plants to perform

  environmental cleanup services.

  29.    During times when he traveled, Plaintiff Lima generally worked between 60 to 90

  hours per week for Defendant. Thus, Plaintiff Lima regularly worked well in excess of 40

  hours per week for Defendants.

  30.    However, during times when Plaintiff Lima worked a significantly higher number

  of hours per week for Defendant, Defendant regularly and routinely failed to account for

  all of the hours that Plaintiff Lima worked for Defendant, resulting in Defendant

  shortchanging his check significantly.




                                              4
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 5 of 19                    PageID #: 5




  31.     When Plaintiff Lima would complain to Defendant about the missing hours from

  his paycheck, Defendant would later issue him a paycheck for the hours it failed to

  account for, but only paid him at his straight time rate of pay for these hours, despite the

  fact that these hours were overtime hours and should have been paid at one and one-half

  times Plaintiff Lima’s regular rate of pay. This continued for the entire time he was

  employed by Defendant.

  32.     In addition, while Plaintiff Lima worked for Defendant, Defendant regularly and

  routinely deducted the cost of uniforms, in-house training, drug testing and mad other

  unauthorized deductions from his pay, including during weeks that he worked overtime.

  These deductions were made solely for Defendant’s benefit and had the direct result of

  reducing the amount of overtime paid to Plaintiff to below the overtime amount to which

  he was actually owed and legally entitled. See 29 CFR §531.35.

  33.     Documentation concerning the number of hours actually worked by Plaintiff Lima

  and the compensation actually paid to Plaintiff Lima is in the possession and custody and

  control of Defendants.

  34.     For the duration of his employment with Defendant, Defendant would regularly

  fail to pay Plaintiff Lima the agreed-upon per diem during the times that he traveled.

  35.     In September 2020, Plaintiff Lima again complained to Defendant and requested

  that his per diem be paid properly, as per his agreement with Defendant.

  36.     Defendant’s refusal to pay this per diem directly cut into Plaintiff’s overtime pay

  because he had to pay for these travel expenses out of pocket, in direct violation of the

  FLSA.




                                               5
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 6 of 19                   PageID #: 6




  37.    Rather than pay him, Defendant instead terminated Plaintiff Lima, along with his

  son, Plaintiff Grace.

  38.    In November 2019, Plaintiff Javier Grace was hired by Defendant.

  39.    For the duration of his employment with Defendant, given the relationship

  between him and the Defendant and the amount of control they exercised over him,

  Plaintiff Grace was legally considered as Defendant’s “employee.”

  40.    Plaintiff Grace worked for Defendant until September 10, 2020.

  41.    During Plaintiff Grace’s tenure with Defendant, Defendant exercised total control

  over the time, place and manner of his work. He had no ability to control his schedule,

  the place or time he would work, or who he would be working with during the time he

  spent working for Defendant.

  42.    Plaintiff Grace was paid by the hour at a rate of $16.00 per hour.

  43.    Part of Plaintiff Grace’s duties included traveling to industrial plants to perform

  environmental cleanup services.

  44.    During times when he traveled, Plaintiff Grace generally worked between 60 to

  90 hours per week for Defendant. Thus, Plaintiff Grace regularly worked well in excess

  of 40 hours per week for Defendants.

  45.    However, during times when Plaintiff Grace worked a significantly higher

  number of hours per week for Defendant, Defendant regularly and routinely failed to

  account for all of the hours that Plaintiff Grace worked for Defendant, resulting in

  Defendant shortchanging his check significantly.

  46.    When Plaintiff Grace would complain to Defendant about the missing hours from

  his paycheck, Defendant would later issue him a paycheck for the hours it failed to




                                              6
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 7 of 19                       PageID #: 7




  account for, but only paid him at his straight time rate of pay for these hours, despite the

  fact that these hours were overtime hours and should have been paid at one and one-half

  times Plaintiff Grace’s regular rate of pay. This continued for the entire time he was

  employed by Defendant.

  47.    In addition, while Plaintiff Grace worked for Defendant, Defendant regularly and

  routinely deducted the cost of uniforms, in-house training, drug testing and mad other

  unauthorized deductions from his pay, including during weeks that he worked overtime.

  These deductions were made solely for Defendant’s benefit and had the direct result of

  reducing the amount of overtime paid to Plaintiff to below the overtime amount to which

  he was actually owed and legally entitled. See 29 CFR §531.35.

  48.    Documentation concerning the number of hours actually worked by Plaintiff

  Grace and the compensation actually paid to Plaintiff Grace is in the possession and

  custody and control of Defendants.

  49.        Plaintiff Grace is Plaintiff Lima’s son. When Plaintiff Lima attempted to exercise

  his right to be paid properly in accordance with the FLSA, Defendant retaliated against

  Plaintiff Lima by terminating Plaintiff Grace, along with Plaintiff Lima.

  50.    Thus, Defendant has violated the FLSA in that:

        a.      Plaintiffs (and the putative collective action class plaintiffs) worked in excess

  of forty (40) hours per week during their periods of employment with Defendant

  throughout the time they were employed by Defendant;

        b.      No payments, or provisions for payment, have been made by Defendant to

  properly compensate any of the Plaintiffs (and the putative collective action class

  plaintiffs) at the statutory rate of one and one-half times their regular rate for those hours




                                                 7
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 8 of 19                     PageID #: 8




  worked in excess of forty (40) hours per work week as provided by the FLSA;

        c.    Defendant has failed to maintain proper time records as mandated by the

  FLSA; and

        d.    Defendant acted to retaliate against Plaintiffs for exercising their rights under

  the FLSA.

  51.   In violating the FLSA, Defendant acted willfully and with reckless disregard of

  clearly applicable FLSA provisions.

  52.   Specifically, Defendant had in place a system of payment that did not take into

  account the number of hours Plaintiffs worked each workweek and did not take steps to

  track or pay Plaintiffs for any hours worked in excess of 40 per week, despite the fact that

  Plaintiffs were clearly not exempt from the provisions of the FLSA.

  53.   In addition, Defendant deliberately retaliated against Plaintiffs for exercising their

  rights under the FLSA.

                        COLLECTIVE ACTION ALLEGATIONS.
  54.    All previous paragraphs are incorporated as though fully set forth herein.

  55.    Plaintiffs bring this FLSA claim as a collective action pursuant to 29 U.S.C. §

  216(b) on behalf of two classes: the Straight Time for Overtime Class and the Unlawful

  Deductions Class.

  56.    Though it is quite likely that the persons who comprise these classes may

  significantly overlap, Plaintiffs believe that it will aid the Court and streamline this

  process by delineating the two separate classes.

  57.    The Straight Time for Overtime Class:

         a. Plaintiffs define the Straight Time for Overtime Class as: “All persons, who,

              since January 2018, previously worked or currently work for Defendant,


                                               8
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 9 of 19                 PageID #: 9




           worked more than 40 hours per week for Defendant, but were not paid

           overtime for all hours worked in excess of 40 per week due to Defendant’s

           failure to pay them for missing or uncounted hours at their overtime rate of

           pay, all in direct violation of the FLSA.”

        b. Plaintiffs assert the Straight Time for Overtime Class under the FLSA to

           recover unpaid overtime compensation, liquidated damages, statutory

           penalties, attorneys’ fees and costs, and damages owed to Plaintiffs and all

           similarly situated employees of Defendant.

        c. Plaintiffs estimate that there are dozens, if not hundreds, of members

           comprising the Straight Time for Overtime Class, who have been affected by

           Defendant’s failure to issue paychecks for unpaid hours at one and one-half

           times their rate of pay, even though those hours should have been initially

           paid as overtime hours.

        d. Plaintiffs’ estimate that potential members of the Straight Time for Overtime

           Class number in the dozens is based upon the number of current employees of

           Defendant, the number of work locations maintained by Defendant, the

           Defendant’s treatment of all of its employees in the same manner, and the

           turnover rate of Defendant’s employees in the last three years. It would be

           impractical to join all of those employees and former employees in this action.

        e. The precise number of members of the Straight Time for Overtime Class can

           be easily identified and located using Defendant’s timesheets, payroll, time

           records and other personnel records.




                                             9
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 10 of 19                  PageID #: 10




         f. Given the composition and size of the Straight Time for Overtime Class and

            the potential that many members may be transient, potential opt-in class

            members may be informed of the pendency of this Class by direct mail and

            text messaging.

         g. This action is properly maintained as a collective action because Plaintiffs are

            similarly situated to the collective action members they seek to represent in

            that:

                 i. Plaintiffs and similarly situated employees worked for Defendant in

                    their environmental cleanup services business and were subject to the

                    same job scheduling policies, payment practices, and operational

                    procedures. Additionally, Defendant’s willful policy or practice,

                    whereby they have failed to pay these employees federally-mandated

                    overtime wages for all hours worked in excess of 40 per week has

                    affected Plaintiffs and similarly situated employees in the same

                    fashion.

                ii. Plaintiffs are personally aware that other persons who worked for

                    Defendant were subject to these same job scheduling policies, payment

                    practices and operational procedures. Additionally, Defendant’s willful

                    policy or practice, whereby they have failed to pay these employees

                    overtime wages for all hours worked in excess of 40 per week has

                    affected Plaintiffs and the similarly situated employees of Defendant

                    in the same fashion.




                                             10
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 11 of 19                 PageID #: 11




               iii. Although the number of hours worked by each of the Plaintiffs and

                   Straight Time for Overtime Plaintiffs may differ, the payment scheme

                   of paying workers who were not initially paid for all hours that they

                   worked the missing hours at their straight time rate of pay, regardless

                   of how many hours that they worked, thereby failing to pay overtime

                   wages for those who worked in excess of 40 hours per week is

                   common to all persons who worked for Defendant and the hours each

                   employee worked should be readily determinable by review of

                   Defendant’s records.

               iv. Accordingly, Plaintiffs are in the best position to represent all

                   members of the Straight Time for Overtime collective class as a whole.

         h. In addition, because Defendant applied the Straight Time for Overtime

            payment policy in the same manner to all potential members of the Straight

            Time for Overtime Plaintiffs, common issues of law and fact predominate,

            and therefore pursuing this matter as a collective action serves as the most

            expeditious use of the court’s time and resources, as well as avoiding multiple

            actions on these issues, with the potential for differing or inconsistent

            judgments.

         i. Plaintiffs request that the Court authorize notice to the Straight Time for

            Overtime Collective Plaintiffs to inform them of the pendency of this action

            and their right to “opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b), for

            the purpose of seeking unpaid overtime compensation and liquidated damages

            under the FLSA.




                                            11
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 12 of 19                 PageID #: 12




   58.   The Unlawful Deductions Class:

         a. Plaintiffs define the Unlawful Deductions Class as: “All persons, who, since

            January 2018, previously worked or currently work for Defendant and had

            deductions for uniforms, in-house training, drug testing and other unlawful

            deductions taken from their pay during weeks when they worked overtime,

            thereby depriving them of all overtime to which they were legally entitled in

            direct violation of the FLSA.”

         b. Plaintiffs assert the Unlawful Deductions Class under the FLSA to recover

            unpaid overtime compensation, liquidated damages, statutory penalties,

            attorneys’ fees and costs, and damages owed to Plaintiffs and all similarly

            situated employees of Defendant.

         c. Plaintiffs estimate that there are dozens, if not hundreds, of members

            comprising the Unlawful Deductions Class, who have been affected by

            Defendant’s taking deductions for uniforms, in-house training, drug testing

            and other unlawful deductions for things primarily for the benefit of

            Defendant, resulting in depriving the members of this class of all overtime pay

            which they were legally entitled to be paid.

         d. Plaintiffs’ estimate that potential members of the Unlawful Deductions Class

            number in the dozens is based upon the number of current employees of

            Defendant, the number of work locations maintained by Defendant, the

            Defendant’s treatment of all of its employees in the same manner, and the

            turnover rate of Defendant’s employees in the last three years. It would be

            impractical to join all of those employees and former employees in this action.




                                             12
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 13 of 19                  PageID #: 13




         e. The precise number of members of the Unlawful Deductions Class can be

            easily identified and located using Defendant’s timesheets, payroll, time

            records and other personnel records.

         f. Given the composition and size of the Unlawful Deductions Class and the

            potential that many members may be transient, potential opt-in class members

            may be informed of the pendency of this Class by direct mail and text

            messaging.

         g. This action is properly maintained as a collective action because Plaintiffs are

            similarly situated to the collective action members they seek to represent in

            that:

                 i. Plaintiffs and similarly situated employees worked for Defendant in

                    their environmental cleanup services business and were subject to the

                    same job scheduling policies, payment practices, and operational

                    procedures. Additionally, Defendant’s willful policy or practice,

                    whereby they took deductions from employees’ pay in violation of the

                    overtime provisions of the FLSA has affected Plaintiffs and similarly

                    situated employees in the same fashion.

                ii. Plaintiffs are personally aware that other persons who worked for

                    Defendant were subject to these same job payment practices and

                    operational procedures. Additionally, Defendant’s willful policy or

                    practice, deprived these employees of all overtime wages owed to

                    them for all hours worked in excess of 40 per week has affected




                                             13
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 14 of 19                  PageID #: 14




                    Plaintiffs and the similarly situated employees of Defendant in the

                    same fashion.

               iii. Although the number of hours worked by each of the Plaintiffs and

                    Unlawful Deductions Collective Plaintiffs may differ, the payment

                    scheme is common to all persons who worked for Defendant and the

                    hours each employee worked should be readily determinable by

                    review of Defendant’s records.

               iv. Accordingly, Plaintiffs are in the best position to represent all

                    members of the Unlawful Deductions collective class as a whole.

         h. In addition, because Defendant applied the Unlawful Deductions payment

            policy in the same manner to all potential members of the Unlawful

            Deductions Class, common issues of law and fact predominate, and therefore

            pursuing this matter as a collective action serves as the most expeditious use

            of the court’s time and resources, as well as avoiding multiple actions on these

            issues, with the potential for differing or inconsistent judgments.

         i. Plaintiffs request that the Court authorize notice to the Unlawful Deductions

            Collective Plaintiffs to inform them of the pendency of this action and their

            right to “opt-in” to this lawsuit pursuant to 29 U.S.C. § 216(b), for the purpose

            of seeking unpaid overtime compensation and liquidated damages under the

            FLSA.

                                    CAUSES OF ACTION

    COUNT I: COLLECTIVE ACTION CLAIM FAILRUE TO PAY OVERTIME IN
        VIOLATION OF THE FLSA: STRAIGHT TIME FOR OVERTIME




                                             14
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 15 of 19                      PageID #: 15




   59.   Plaintiffs re-allege and re-aver all previous paragraphs of the Complaint as if fully

   set forth herein.

   60.   During all time periods relevant hereto, Plaintiffs and the         Straight Time for

   Overtime Class plaintiffs worked in excess of forty (40) hours per week for Defendant,

   but Plaintiffs and the Straight Time for Overtime Class plaintiffs were not compensated

   at the statutory rate of one and one-half times their regular rate of pay for these overtime

   hours.

   61.   Plaintiffs and the Straight Time for Overtime Class plaintiffs were, and are, entitled

   to be paid at the statutory rate of one and one-half times their regular rate of pay for those

   hours worked in excess of forty (40) hours.

   62.   At all times material hereto, Defendant failed to comply with Title 29 and United

   States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, by implementing

   a management policy, plan or decision that intentionally provided for the compensation

   of Plaintiffs (and the putative collective action class plaintiffs) as if they were exempt

   from coverage under 29 U.S.C. §§201 through 219, disregarding the fact that they were

   not exempt.

   63.   At all times material hereto, Defendant failed to maintain proper time records as

   mandated by the FLSA.

   64.   Defendant’s actions were willful and/or showed reckless disregard for the

   provisions of the FLSA as evidenced by its failure to compensate Plaintiffs and the

   Straight Time for Overtime Class plaintiffs at the statutory rate of one and one-half times

   their regular rate of pay for the hours worked in excess of forty (40) hours per week when

   they knew, or should have known, such was and is due.




                                                 15
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 16 of 19                     PageID #: 16




   65.    Defendant has failed to properly disclose or apprise Plaintiffs and the Straight Time

   for Overtime Class plaintiffs of their rights under the FLSA.

   66.    Due to the intentional, willful, and unlawful acts of Defendant, Plaintiffs and the

   Straight Time for Overtime Class plaintiffs suffered lost compensation for time worked

   over forty (40) hours per week, plus liquidated damages.

   67.    Plaintiffs and the Straight Time for Overtime Class plaintiffs are entitled to an

   award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

           COUNT II: COLLECTIVE ACTION CLAIM FOR FAILURE TO PAY
          OVERTIME IN VIOLATION OF THE FLSA: UNLAWFUL DEDUCTIONS

   68.    Plaintiffs re-allege and re-aver all previous paragraphs of the Complaint as if fully

   set forth herein.

    69.   While working for Defendant, Defendant made a series of deductions from

          Plaintiffs’ and the Unlawful Deduction Class plaintiffs’ pay.

    70.   On the basis of these deductions, Plaintiffs and the Unlawful Deduction Class

          plaintiffs were not paid at the mandatory overtime rate for each and every hour in

          excess of 40 that they worked.

    71.   In violating the FLSA, Defendant acted willfully and with reckless disregard of

          clearly applicable FLSA provisions.

    72.   At all times material hereto, Defendant failed to comply with Title 29 and United

          States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, by

          implementing a management policy, plan or decision that intentionally provided

          for the compensation of Plaintiffs and the Unlawful Deductions Class plaintiffs as

          if they were exempt from coverage under 29 U.S.C. §§201 through 219,

          disregarding the fact that they were not exempt.



                                                16
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 17 of 19                      PageID #: 17




    73.   At all times material hereto, Defendant failed to maintain proper time records as

          mandated by the FLSA.

    74.   Defendant’s actions were willful and/or showed reckless disregard for the

          provisions of the FLSA as evidenced by their failure to compensate Plaintiffs and

          the Unlawful Deduction Class plaintiffs at the federally-mandated overtime wage

          rate.

    75.   In addition, Defendant has failed to properly disclose or apprise Plaintiffs and the

          Unlawful Deduction Class plaintiffs of their rights under the FLSA.

    76.   Due to the intentional, willful, and unlawful acts of Defendant, Plaintiffs and the

          Unlawful Deduction Class plaintiffs suffered lost overtime compensation, plus

          liquidated damages.

    77.   Plaintiffs and the Unlawful Deduction Class plaintiffs are entitled to an award of

          reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

                  COUNT III: INDIVIDUAL CLAIMS FOR RETALIATION


    78. Plaintiffs re-allege and re-aver all previous paragraphs of the Complaint as if fully

          set forth herein.

    79. In September 2020, Plaintiff Lima complained to Defendant regarding their failure

          to pay him his per diem, thereby reducing his overtime in violation of the FLSA.

    80.   In response, Defendant retaliated against him in violation of 29 U.S.C. § 215(a)(3),

          in that Defendant terminated Plaintiff Lima and his son, Plaintiff Grace.

    81.   Defendant’s termination of Plaintiff Lima and Plaintiff Grace in retaliation for

          attempting to exercise their rights under the FLSA has resulted in them suffering

          economic and emotional damages.



                                               17
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 18 of 19                     PageID #: 18




    82.    Defendant’s intentional and blatant retaliation against Plaintiffs Lima and Grace is

           in direct violation of the FLSA, which expressly prohibits an employer from

           “discharg[ing] or in any other manner discriminat[ing] against any employee

           because such employee has filed any complaint or instituted or caused to be

           instituted any proceeding under or related to this chapter...”

                                        ATTORNEY’S FEES

   83.    Plaintiffs have retained the law firms of Jackson+Jackson to represent Plaintiffs and

   FLSA Collective Action Plaintiffs in this litigation and have agreed to pay the firms a

   reasonable fee for their services.

                                             CONSENT

   84.    Plaintiffs’ consent to file this Complaint is evidenced by their signatures on the

   FLSA Consent Forms that are attached hereto.

                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs respectfully request that judgment be entered in their

   favor against Defendant as follows:

          a.    Declaring, pursuant to 29 U.S.C. §§201 and 202, that the acts and practices

   complained of herein are in violation of the maximum hour provisions of the FLSA;

          b.    Awarding Plaintiffs and the FLSA Collective Action Plaintiffs all overtime

   compensation in the amount due them for Plaintiffs’ time worked in excess of forty (40)

   hours per workweek;

          c.    Awarding Plaintiffs and the FLSA Collective Action Plaintiffs liquidated

   damages in an amount equal to the overtime award;

          d.    Awarding Plaintiffs and the FLSA Collective Action Plaintiffs reasonable




                                                 18
Case 1:20-cv-00598-TFM-M Document 1 Filed 12/16/20 Page 19 of 19                    PageID #: 19




   attorney’s fees and costs and expenses of the litigation pursuant to 29 U.S.C. §216(b);

         e.    Awarding Plaintiffs and the FLSA Collective Action Plaintiffs pre-judgment

   interest and legal interest to which they are entitled; and

         f.    Awarding Plaintiffs and the FLSA Collective Action Plaintiffs all other relief

   to which they are entitled.


                                          Respectfully Submitted,

                                          /s/ Jody Forester Jackson            _
                                          Jody Forester Jackson, ASB-1988-077J
                                          Attorney for Plaintiffs and the FLSA Collective
                                          Plaintiffs



   OF COUNSEL:
   Jody Forester Jackson, ASB-1988-077J
   JACKSON+JACKSON
   2100 Southbridge Parkway
   Suite 650
   Birmingham, Alabama 35209
   T: (205) 414-7467
   F: (888) 988-6499
   E: jjackson@jackson-law.net




                                                 19
